Citation Nr: 0703915	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, her children, and her sister-in-law




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO), which determined that the appellant was not 
the veteran's surviving spouse and thus denied her claim for 
death benefits.


FINDINGS OF FACT

1.  The appellant and the veteran were married in December 
1970, and divorced in April 1992.  

2.  When the veteran died in June 2003, he was not married to 
the appellant; they had not attempted to remarry or enter a 
common-law marriage.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met. 38 
U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50 3.52 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant law provides that "spouse" means a person of the 
opposite sex whose "marriage" to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  
"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).

Turning to the facts of the case, an April 1992 Judgment 
Entry from the Circuit Court of Livingston County, Missouri, 
provides that the appellant and the veteran were married in 
December 1970, and divorced in April 1992.

In September 2006, the appellant, two children she had with 
the veteran, and her sister-in-law (the veteran's sister) 
testified before the undersigned Veterans Law Judge.  The 
appellant stated that she separated from the veteran in 1992 
due to his wishes.  In 1999, he moved back to Missouri from 
California due to poor health.  The veteran moved into a 
house across the street from her.  She took care of him as if 
they were married, doing his cooking, cleaning, laundry, 
bathing, etc.  He referred to her as his "old lady."  She 
told everyone that he was her husband.  His children 
testified that he made more of an effort to be part of the 
family when he returned.  His sister testified that the 
appellant did everything for the veteran that a spouse would 
do.  

In October 2006 correspondence, the appellant's pastor 
provided that even though the veteran and appellant were 
separated, she was still involved in the welfare of his life.  
Her neighbor wrote in correspondence received in December 
2006 that the veteran and appellant were divorced, but it was 
like they were still married.  Correspondence from the 
appellant's co-worker received in December 2006 provides that 
the appellant said her "husband" had returned from 
California.  The co-worker knew that the two of them were 
separated.  The appellant took care of him.

Various letters from the appellant's children, the veteran's 
mother, and the veteran's sister provide, in essence, that 
after he returned to Missouri in 1999, the appellant took 
care of him as a devoted wife; they had keys to each others' 
homes across the street; and they went on weekly visits as a 
couple to see their incarcerated son.

After the veteran's return to Missouri in 1999, he informed 
VA on several occasions that he was not married.  On a 
February 2001 VA Form 21-526, Veteran's Application for 
Compensation or Pension, he stated that he was divorced.  On 
a May 2002 VA Form 5655, Financial Status Report, he said 
that he was not married.  During a March 2003 VA genito-
urinary examination, the veteran stated that he had been 
impotent for the last 4 to 5 years and his wife had left him 
because of his impotence.  

On the veteran's June 2003 certification of death, the State 
Registrar of Vital Statistics provides that the veteran was 
divorced and does not list a surviving spouse.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant is the surviving spouse of the veteran.  

First, the evidence does not show that the appellant 
remarried the veteran after his return to Missouri in 1999.  
Indeed, she does not contend that they were married at the 
time of his death.

As a whole, the evidence also shows that after his return to 
Missouri the veteran and the appellant did not hold each 
other out as spouses.  Various non-family-members knew that 
the two were close but not married.  Their own family knew 
they were divorced.  The appellant has testified that they 
did not cohabitate.  The veteran informed VA several times 
that he was unmarried.  The State Registrar of Vital 
Statistics did not consider them to have been married.

The Board recognizes that in some instances VA will "deem 
valid" an attempted marriage that is invalid due to legal 
impediment.  38 U.S.C.A. §103(a) (West 2002); 38 C.F.R. §3.52 
(2006).  In Colon v. Brown, 9 Vet. App. 104 (1996), the 
United States Court of Appeals for Veterans Claims determined 
that in cases whether there is an impediment to entering into 
a common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.  VA has determined that the 
requirement of a marriage ceremony by a jurisdiction that 
does not recognize common-law marriage constitutes a "legal 
impediment" to such a marriage for purposes of 38 U.S.C.A. § 
103(a).  VAOPGCPREC 58-91.  The State of Missouri does not 
recognize common-law marriage.  Whitley v. Whitley, 778 
S.W.2d 233, 238 (Mo. App. 1989).

In this case, however, the appellant has not specifically 
alleged that she and the veteran entered into a common-law 
marriage after his 1999 return.  The evidence does not show 
that they ever attempted to remarry or establish a common-law 
marriage.  Thus, there is no invalid attempted common-law 
marriage to "deem valid."    

The Board recognizes the close relationship the appellant 
shared with the veteran in the years prior to his death.  
Nevertheless, the Board must deny the appellant's claim.  The 
evidence demonstrates that the appellant and veteran were not 
legally married at the time of his death, and had not 
attempted to remarry or enter a common-law marriage.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in December 2003; a decision 
dated in March 2004; a statement of the case dated in 
February 2005 and a supplemental statement of the case dated 
in February 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant. 

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the appellant 
was afforded a meaningful opportunity to participate in the 
adjudication of her claim, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


